Citation Nr: 0605404	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed on a direct basis and as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for PTSD and 
hypertension.  A hearing was held before a decision review 
officer at the RO in March 2003.

In a February 2001 statement, the veteran made arguments that 
could be construed as raising the issue of entitlement to 
service connection for alcohol abuse secondary to PTSD.  This 
issue has not been adjudicated, and is referred to the RO for 
such adjudication

In December 2003, the Board remanded the above matter for 
further adjudication.  The case was subsequently returned to 
the Board.


FINDINGS OF FACT

1.  The veteran does not meet the criteria for a diagnosis of 
PTSD.

2.  The competent medical evidence of record does not show 
that hypertension was present in service or within one year 
thereafter, nor is it related to a service connected 
disorder.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).

2.  Hypertension was neither incurred in or aggravated during 
active service and may not be presumed to have been incurred 
in or aggravated by active service, nor is it secondary to a 
service connected disorder.  38 U.S.C.A. §§ 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The October 2002 statement of the case, April 2003 and June 
2005 supplemental statements of the case, and August 2001, 
September 2001, March 2004, March 2005 and May 2005 letters, 
gave the veteran notice of the evidence necessary to 
substantiate his claims on appeal.  

The evidence development letter dated in March 2004 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  

The March 2004 letter told the veteran that if he had 
evidence in his possession that would support his claim, he 
should send it to VA.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even then a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Analysis
PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of service, the veteran's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§§ 3.304(f), 4.125 (2005) (requiring PTSD diagnoses to 
conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  See 
also 38 U.S.C.A. § 1154(b) (West 2002).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the veteran contends that he currently suffers 
from PTSD which is related to his active service.  In this 
respect, the Board notes that the service medical records are 
negative for any complaints or treatment for psychiatric 
symptomatology.

Associated with the claims folder were VA outpatient 
treatment records dated from 2000 to 2002.  These records 
reflect diagnoses of PTSD, rule-out PTSD, and anxiety 
disorder.

The veteran was accorded a VA examination in January 2002.  
In regards to his stressors, he reported that he came under 
fire at various occasions.  He complained of nightmares 
pertaining to Vietnam, as well as stress and anxiety attacks.  
The Axis I diagnosis was generalized anxiety disorder mild to 
moderate.  The examiner opined that the veteran never 
reported exposure to a traumatic stressor which would fulfill 
criterion A for a diagnosis of PTSD in DSM-IV.  He further 
stated that the veteran's nightmares did not represent 
intrusive recollections since they were not related to actual 
or traumatic events of any kind.  He concluded that the 
veteran's anxiety disorder had a relatively recent onset and 
was not related to his military service.  

In February 2005 the veteran provided the RO with details of 
an additional stressor.  He reported that in January 1970, he 
traveled in a convoy sent to Dong Tam to retrieve excess 
lumbar.  While he was at Dong Tam he came under attack and 
subsequently killed three Army of the Republic of Vietnam 
(ARVN) troops.

In May 2005 the veteran underwent another VA examination.  
The examiner noted that he had reviewed the veteran's claims 
folder as well as additional medical records.  The veteran 
reiterated his previous stressors including his January 1970 
incident whereby he was detailed to go on a supply run and 
during that supply run he came under attack and accidentally 
shot three ARVN troops.  The pertinent Axis I diagnosis was 
generalized anxiety disorder.  The examiner opined that 
despite the veteran's report of an additional stressor and 
despite his report of some isolated symptoms of PTSD, he 
still did not meet the full diagnostic criteria of PTSD.  

In May 2005 the RO received a response from U. S. Army and 
Joint Services  (JSRRC) Records Research Center pertaining to 
the veteran's alleged stressors.  The response indicated that 
the area of Dong Tam came under attack at various times 
between April 1, 1968 thru March 31, 1970.  However, there 
was no specific report of an attack in January 1970.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   In this case, the Board finds that, 
although the record shows an assessment and a diagnosis of 
PTSD and a diagnosis of rule out PTSD, the preponderance of 
the evidence is against a finding that the veteran meets the 
criteria for a diagnosis of PTSD.

The Board finds that the medical evidence that indicates a 
diagnosis of PTSD is entitled to very low probative weight.  
The VA outpatient treatment records which yielded the 
assessment and diagnosis of PTSD, do not indicate a review of 
the claims file, they do not discuss the specific stressors 
supporting the finding of PTSD, and they do not discuss any 
of the DSM-IV criteria for the diagnosis.

On the other hand, the two VA psychiatric examinations do 
reflect consideration of the claims folder, and discuss DSM-
IV criteria for the diagnosis of PTSD.  The most recent of 
these examinations took into account the VA outpatient 
treatment records.  For these reasons the VA examination 
reports are entitled to greater probative weight than the VA 
outpatient treatment records.

The Board acknowledges the veteran's own statements 
contending he suffers from PTSD.  However, as a lay person, 
he is not competent to provide a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the veteran's claim must be 
denied.  38 C.F.R. § 3.304(f) (2005).  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Analysis
Hypertension

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, is 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).
 
Service connection will also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, a claimant must generally 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310 (2005).  In 
addition, secondary service connection may be established 
when there is aggravation of a veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of a 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, the service medical records show that in a 
February 1968 pre-induction examination report the veteran 
had a sitting blood pressure of 120/70.  A March  1970 
separation examination report reflects blood pressure of 
118/78.  A March 1970 discharge report of medical history 
shows "yes" to high blood pressure. 

VA outpatient treatment records dated from 2000 to 2002 are 
consistent for reporting a past medical history of 
hypertension.  

In October 2001, the veteran was afforded a VA hypertension 
examination.  The veteran explained that he was first 
diagnosed with high blood pressure in 1990.  He was put on 
medication and then subsequently taken off medication.  
Shortly after he was taken off medication, his blood pressure 
was found to be high when associated with anxiety and PTSD, 
and he was placed back on medication.  The diagnosis was 
hypertension with possible exacerbation secondary to stress.  
The examiner explained that stress is a known factor for 
causing an increase in blood pressure and it is therefore as 
likely as not that PTSD contributed to the veteran's high 
blood pressure.    

Upon a review of the evidence of record, the Board finds that 
the evidence does not support a grant of service connection 
for hypertension on a direct basis.  The evidence simply does 
not show that hypertension was incurred in or aggravated 
during active service or within one year following separation 
from service.  The veteran has not submitted any additional 
evidence in support of his contentions/claim.  As the veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or aggravation, his statements 
alone cannot serve as evidence to link the veteran's 
hypertension to service, and thus, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In regards to the veteran's claim that his hypertension is a 
result of PTSD, and that secondary service connection should 
be awarded for this disability, the Board has denied service 
connection for PTSD therefore, there is no basis for an 
allowance of this claim.  There has been no showing that the 
veteran's hypertension is a result of or secondary to a 
service connected disorder.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied. 




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


